Citation Nr: 1545048	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-27 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hip disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for chronic fatigue syndrome.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a disability manifested by neck and back pain.

5.  Entitlement to service connection for a liver disorder, secondary to heat exposure.

6.  Entitlement to service connection for a bladder disorder.

7.  Entitlement to service connection for multiple sclerosis.

8.  Entitlement to a higher overall combined evaluation, to include whether there was clear and unmistakable error in the assignment of a combined 80 percent rating, rather than 90 percent rating, effective July 9, 2010.

9.  Entitlement to a temporary total (100 percent) disability evaluation because of hospitalization over 21 days and/ or based on surgical or other treatment necessitating convalescence.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to October 1998 and February 2003 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In January 2009, the RO, in pertinent part, denied service connection for a bilateral hip disorder finding that new and material evidence had not been received to reopen the claim.  The RO, in pertinent part, denied service connection for chronic fatigue syndrome and tinnitus, finding that new and material evidence had not been received to reopen the claim, a bladder disorder, multiple sclerosis, and a liver disorder in a September 2011 rating decision.   In October 2013, the RO denied service connection for a disorder manifested by neck and back pain, finding that new and material evidence had not been received to reopen the claim; and denied entitlement to a temporary 100 percent evaluation because of hospitalization over 21 days and/ or based on surgical or other treatment necessitating convalescence.  

The Board previously remanded this claim in May 2015, as there was no record at that time of a response from the Veteran regarding the Board's February 2015 inquiry as to whether the Veteran waived RO review of additional records that had been added to the file since the last time the RO considered the issues on appeal.  The record now shows that the Veteran's representative submitted a response in April 2015 noting that the Veteran wished for the additional medical evidence received in her case, including the records from the service department and private treatment records, to be considered by the Board.  She waived consideration by the agency of original jurisdiction (AOJ).  For this reason, the Veteran's claim does not need to be remanded, pursuant to 38 C.F.R. § 20.1304.

Nonetheless, as of this date, none of the other directives in the Board's previous remand have been accomplished.  Also, other than the issues granted in the decision below, none of the remaining issues on appeal are ready for final appellate consideration

The issues of whether new and material evidence has been received to reopen service connection for tinnitus and a disability manifested by neck and back pain; the issues of service connection for a bilateral hip disorder, chronic fatigue syndrome, a liver disorder, secondary to heat exposure, a bladder disorder, and multiple sclerosis; entitlement to a higher overall combined evaluation, to include whether there was clear and unmistakable error in the assignment of a combined 80 percent rating, rather than 90 percent rating, effective July 9, 2010; and entitlement to a temporary total (100 percent) disability evaluation because of hospitalization over 21 days and/ or based on surgical or other treatment necessitating convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service connection claim for a bilateral hip disorder and chronic fatigue disorder was denied in a September 1999 rating decision.  The Veteran did not appeal this rating decision to the Board; nor has she asserted clear and unmistakable error in this decision. 

2.  The evidence received since the September 1999 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision denying service connection for a bilateral hip disorder and chronic fatigue syndrome is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  Since the September 1999 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a bilateral hip disorder and chronic fatigue syndrome; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Board reopens the service connection claim for a bilateral hip disorder and chronic fatigue syndrome based on the receipt of new and material evidence, which, other than the matters addressed in the remand section below, represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  New and Material Evidence for a Bilateral Hip Disorder and Chronic Fatigue Syndrome

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for a bilateral hip disorder and chronic fatigue syndrome was originally denied in a September 1999 rating decision on the basis that there was no evidence of a present diagnosis of a bilateral hip disorder or chronic fatigue syndrome.  The evidence submitted at that time included the service treatment records from September 1983 to October 1998 for the Veteran's first period of service, which demonstrated findings of bilateral hip pain and a complaint of fatigue.  The Veteran did not appear for a VA examination that was scheduled in June 1999 and there was no evidence of a diagnosis of a bilateral hip disability or chronic fatigue syndrome.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

In April 2008, the Veteran submitted a petition to reopen the claim for service connection for a bilateral hip disorder, this time claimed as secondary to her service-connected knee disabilities.  She also submitted a petition to reopen her service connection claim for chronic fatigue syndrome in June 2010.  Evidence submitted since the last rating decision includes treatment records from the VAMC in Tuskegee dated in 2011, which shows the Veteran carries a diagnosis of chronic fatigue syndrome and general osteoarthrosis.  The Veteran's representative has also alluded to a diagnosis of osteoarthritis in the hips and surgery for the hips since the last rating decision.  See, e.g., March 13, 2013 letter.

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran currently has diagnoses of a bilateral hip disorder and chronic fatigue syndrome.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2014).  Accordingly, the Veteran's service connection claim for a bilateral hip disorder and chronic fatigue syndrome is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen a service connection claim for a bilateral hip disorder, and to this extent only, the appeal is granted.

New and material evidence has been received to reopen a service connection claim for chronic fatigue syndrome, and to this extent only, the appeal is granted.



REMAND

Development is in order prior to the adjudication of the remaining claims on appeal.  Additional efforts should be made to obtain treatment records from the Veteran's second period of service from February 2003 to April 2004.  The only records pertaining to that time frame is a 2002 dental record and an August 2003 record that was submitted from the Veteran.  A formal finding of unavailability of service medical records was made in a January 2009 memorandum and the Veteran was notified of this.  Given the importance of the records and the potential that additional efforts might reveal the presence of the records, the service department should be contacted again to determine if the Veteran's service treatment records for her second period of service can be obtained.  

Also, all pertinent treatment records need to be obtained for the claimed disorders since the Veteran's military service.  The Veteran has submitted release of information for private treatment records for her hip and her representative has alluded to treatment from the VAMC in Tuskegee and Birmingham for her hip, as well.  In addition, examinations addressing all the claims on appeal must be provided to determine their etiologies.  

The issue of whether new and material evidence has been received to reopen a service connection claim for a disorder manifested by neck and back pain, and the claim for a temporary 100 percent evaluation because of hospitalization over 21 days and/ or based on surgical or other treatment necessitating convalescence must be remanded for issuance of a statement of the case (SOC).  See 38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issue of entitlement to a higher overall combined evaluation, to include whether there was clear and unmistakable error in the assignment of a combined 80 percent rating, rather than 90 percent rating, effective July 9, 2010, is deferred pending development and readjudication of the intertwined issues on appeal as outlined below.



Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department to make efforts to obtain copies of the Veteran's service treatment records for her period of service from February 2003 to April 2004.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

2.  Send the Veteran a notice letter addressing her service connection claim for chronic fatigue syndrome, to include as secondary to PTSD, and/ or due to an undiagnosed illness.  The letter should include the criteria for substantiating a service connection claim on a secondary basis as well as claims based on service in the Persian Gulf during the Persian Gulf War.  

3.  Make arrangements to obtain relevant treatment records pertaining to the Veteran for tinnitus, bilateral hip disorder, chronic fatigue syndrome, a liver disorder, a bladder disorder, and multiple sclerosis from the Atlanta VAMC from October 1998 to February 2003 and from the Central Alabama Veterans Healthcare System dated from April 2004 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

4.  Ask the Veteran to identify any additional treatment she has received for her tinnitus, bilateral hip disorder, chronic fatigue syndrome, a liver disorder, a bladder disorder, and multiple sclerosis since her separation from military service.  Note: the Veteran has signed a release for treatment for her hip in February 2013 for treatment records from Southern Orthopedics, West Georgia Health System Outpatient Physical Therapy, Rivertown Rheumatology, Clark Holder Clinic, and Hughston Orthopedic Clinic.  If necessary ask the Veteran for an updated VA-Form 21-4142.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning her claim.

5.  Thereafter, schedule the Veteran for a VA examination to ascertain the etiology of the Veteran's claimed bilateral hip disorders.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Then the examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disorder was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected knee disabilities.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disabilities had its clinical onset during active service or is related to any in-service disease, event, or injury, including the findings in service of bilateral hip pain, or manifested within the first year after separation from military service.  

In providing this opinion, the examiner should acknowledge any of the Veteran's statements asserting symptoms in service and since her discharge from service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Thereafter, schedule the Veteran for a VA examination with a physician with the relevant background, if possible, to ascertain the etiology of the Veteran's claimed tinnitus since her separation from military service.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted to determine whether the Veteran has tinnitus.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, including any exposure to acoustic trauma from her duties as an ammunition specialist and/ or her service in Iraq/ Kuwait from April 2003 to March 2004.  

In providing this opinion, the examiner should acknowledge any of the Veteran's statements asserting symptoms in service and since her discharge from service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

7.  Thereafter, schedule the Veteran for a VA examination with a physician with the relevant background, if possible, to ascertain the etiology of the Veteran's claimed liver disorder and bladder disorder since her separation from military service.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted to determine whether the Veteran has a liver disorder or bladder disorder.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any liver disorder or bladder disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to heat during her service in Iraq/ Kuwait from April 2003 to March 2004.  

In providing this opinion, the examiner should acknowledge any of the Veteran's statements asserting symptoms in service and since her discharge from service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

8.  Thereafter, schedule the Veteran for a VA examination with a physician with the relevant background, if possible, to ascertain the etiology of the Veteran's claimed multiple sclerosis since her separation from military service.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted to determine whether the Veteran has multiple sclerosis.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any multiple sclerosis had its clinical onset during active service or is related to any in-service disease, event, or injury, including her service in Iraq/ Kuwait from April 2003 to March 2004, or manifested within seven years from separation from service.  

In providing this opinion, the examiner should acknowledge any of the Veteran's statements asserting symptoms in service and since her discharge from service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

9.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any medically undiagnosed symptoms, including chronic fatigue syndrome. 

The examiner must review the claims file and state that the claims file was reviewed in the report.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the VA examiner's opinion should address the following: 

(a)  State whether the Veteran's complaints of chronic fatigue are attributable to a known clinical diagnosis, or whether such complaints are signs or symptoms of an undiagnosed illness or medically unexplained chronic multi-symptom illness such as chronic fatigue syndrome. 

(b)  If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition was incurred during active service.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology. 

(c)  Also state whether it is at least as likely as not (50 percent or greater probability) that any chronic fatigue syndrome was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected PTSD.

In providing this opinion, the examiner should acknowledge any of the Veteran's statements asserting symptoms in service and since her discharge from service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

10.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

11.  Issue a statement of the case to the Veteran addressing the denial of service connection for a disorder manifested by neck and back pain, finding that new and material evidence had not been received, and the claim for a temporary 100 percent evaluation because of hospitalization over 21 days and/ or based on surgical or other treatment necessitating convalescence.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which she may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, these issues should be returned to the Board.

12.  Finally, readjudicate the claim on appeal based on all relevant evidence submitted since the September 2012 Statement of the Case.  If any of the benefits remain denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


